Citation Nr: 0027049	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  94-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Whether a March 1986 rating decision was clearly and 
unmistakably erroneous in denying entitlement to special 
monthly compensation at the rate specified in 38 U.S.C.A. 
§ 1114(o) and (r) (West 1991) (formerly 38 U.S.C. § 314(o) 
and (r) (1982)).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to May 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO denied entitlement to special monthly 
compensation at a rate in excess of that specified in 
38 U.S.C.A. § 1114(m) (West 1991), and also determined that a 
March 1986 rating decision was not clearly and unmistakably 
erroneous in denying such entitlement.  The veteran perfected 
an appeal of that decision.

This case was previously before the Board in June 1997 and 
June 1999, at which times it was remanded to the RO for 
additional development and re-adjudication.  In a July 1998 
rating decision the RO increased the special monthly 
compensation to the maximum rate payable pursuant to 
38 U.S.C.A. § 1114(r)(1) based on the veteran being blind in 
both eyes, having light perception only, having lost the use 
of the lower extremities, and requiring the regular aid and 
attendance of another person.  In a December 1999 rating 
decision the RO also granted entitlement to special monthly 
compensation for having lost the use of a reproductive organ.  
The Board finds, therefore, that the issue of entitlement to 
a higher rate of special monthly compensation is no longer in 
contention.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (a notice of disagreement ceases to be valid if the RO 
grants the benefit sought on appeal).

For the reasons that will be explained below, the Board finds 
that the RO properly complied with the Board's June 1997 and 
June 1999 remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).  The RO has returned the case to the Board for 
consideration of the veteran's appeal pertaining to the issue 
of whether the March 1986 rating decision was clearly and 
unmistakably erroneous in denying the higher rate of special 
monthly compensation.



FINDINGS OF FACT

1.  In a March 1986 rating decision the RO failed to grant 
entitlement to special monthly compensation in excess of that 
provided for in 38 U.S.C.A. § 1114(m) (formerly 38 U.S.C. 
§ 314(m) (1982)).  The veteran was notified of that decision 
and did not appeal, and the March 1986 rating decision became 
final.

2.  The correct facts were before the decision maker in March 
1986 and the relevant law was correctly applied to those 
facts.  The consideration of additional evidence or argument 
would not have manifestly changed the outcome of the 
decision.


CONCLUSION OF LAW

The March 1986 rating decision was not clearly and 
unmistakably erroneous in failing to grant entitlement to 
special monthly compensation in excess of that provided for 
in 38 U.S.C.A. § 1114(m) (formerly 38 U.S.C. § 314(m) 
(1982)).  38 U.S.C. §§ 314(l)-(r), 4005(c) (1982), 
38 U.S.C.A. § 5109A (West 1991); 38 C.F.R. § 19.192 (1985), 
38 C.F.R. 3.105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran initially claimed entitlement to VA compensation 
benefits for multiple sclerosis in December 1985.  In support 
of that claim he submitted private treatment records showing 
that his vision problems had originally occurred in 1973, 
that these problems had recurred in March 1985, and that they 
were manifestations of multiple sclerosis.  An examination in 
April 1985 showed that his muscle bulk, tone, and strength 
was normal throughout.  An additional examination in April 
1985 resulted in a finding of no abnormalities in the lower 
extremities, except for some hyperactive reflexes in the 
right leg.  Examination of the motor system in May 1985 
revealed normal muscle tone, good coordination, normal 
strength throughout, and a normal gait.

An October 1985 medical report indicates that the veteran 
complained of impaired balance for the previous three weeks, 
but that he was able to walk normally.  He also complained of 
the tops of his feet intermittently feeling icy.  Examination 
of the motor system revealed normal tone and power 
throughout, and the sensory examination showed normal senses 
of position, vibration, light touch, pain, and two-point 
discrimination.  Deep tendon reflexes were brisk and the 
treating physician found that the veteran could walk well, 
although slowly because of his vision problems.  He was able 
to tandem walk and the Romberg test was not positive.  The 
treating physician found no definite evidence of ataxia.

The report of a February 1986 VA neurology examination shows 
that the veteran reported having difficulty walking, which 
the examiner characterized as subjective impairment of 
balance with the left leg "not doing what he wants."  He 
also reported experiencing a burning sensation on the top of 
the left foot and having muscle cramps in the left leg.  The 
examiner found that his main difficulty was markedly impaired 
eyesight.  On objective examination the examiner stated that 
his gait was normal, as long as he knew that there were no 
physical obstacles.  Knee and ankle jerks were both quite 
brisk, and the Babinski sign was positive bilaterally.  There 
was dysmetria on heel to shin testing on the left.

In conjunction with a February 1986 VA medical examination 
the veteran reported having difficulty judging where his feet 
were located, and that he tended to stumble.  The examiner 
described his gait as broad-based, and stated that he 
required the assistance of another person in order to walk.  
There was no evidence of any muscle wasting, atrophy, or 
contractures.

The medical examiner also prepared a report of an examination 
to determine whether the veteran was in need of the regular 
aid and attendance of another person.  That report shows that 
the veteran complained of problems with balance and motor 
control, and that he tended to run into things because of his 
vision problems.  He relied on his wife to maintain his 
balance.  The examiner described him as well developed, and 
that his gait was "broad, stubbles."  In describing the 
upper extremities the examiner found that he could feed, 
shave, and clean himself, and attend to the wants of nature.  
In describing the lower extremities the examiner commented 
that the left leg was weak and dragged, and that the veteran 
had difficulty with stairs.  The description of the right leg 
included cramps, without weakness.  The veteran was unable to 
heel and toe walk, he stumbled when walking, he fatigued 
easily, and he had limited exertion.  He also complained of a 
burning sensation on the tops of both feet.  The examiner 
found that he had difficulty with ambulation due to walking 
into objects and not being able to correct his balance to 
keep from falling.  

In response to the question of whether the veteran was able 
to ambulate without the assistance of another person, the 
examiner stated "no-unfamiliar situations."  He indicated 
that the veteran needed the assistance of a sighted person.  
He based these assessments on diagnoses of multiple 
sclerosis, blindness, and weakness in the extremities.

In the March 1986 rating decision the RO granted entitlement 
to service connection for multiple sclerosis, rated as 
100 percent disabling based on blindness, having light 
perception only.  The RO also awarded special monthly 
compensation at the rate payable in accordance with 38 U.S.C. 
§ 314(m), and clearly stated that the grant of special 
monthly compensation was based on blindness, not on the need 
for regular aid and attendance.  The RO based the grant on 
blindness because the rate of special monthly compensation 
based on blindness would not be reduced should the veteran be 
hospitalized, whereas special monthly compensation based on 
the need for regular aid and attendance would be.  
38 U.S.C.A. § 5503.

In May 1988 the veteran claimed entitlement to assistance in 
the purchase of an automobile, which the RO approved in May 
1988.  The RO awarded the assistance in the purchase of an 
automobile based on the veteran having permanent impairment 
of vision, with central visual acuity of 20/200 or less in 
both eyes.

In January 1992 the veteran's representative requested that 
the March 1986 rating decision be reviewed in order to 
determine whether the veteran should have been awarded 
special monthly compensation based on the need for regular 
aid and attendance.  In the August 1992 rating decision the 
RO found that no change in the payment of special monthly 
compensation was warranted, in that the veteran was receiving 
the maximum amount payable.  The RO found that had the 
special monthly compensation payable in accordance with 
38 U.S.C.A. § 1114(m) (formerly 38 U.S.C. § 314(m)) been 
based on the need for regular aid and attendance, rather than 
blindness, the special monthly compensation would be reduced 
should the veteran be hospitalized.  The special monthly 
compensation for blindness, which is also payable pursuant to 
38 U.S.C.A. § 1114(m), would not be so reduced.

In the December 1992 notice of disagreement and a March 1994 
statement the veteran's representative stated that in March 
1986 the veteran should have been awarded special monthly 
compensation based on the need for regular aid and attendance 
in addition to the special monthly compensation based on 
blindness.  The representative argued that the veteran was 
entitled to the rate of special monthly compensation payable 
pursuant to 38 U.S.C.A. § 1114(o).  He asserted that the 
veteran was in need of regular aid and attendance and was 
housebound in March 1986 in that he could not leave home 
without his wife's assistance due to blindness and an 
unsteady gait.  He stated that in May 1986 the veteran was 
provided an electric wheelchair.  He claimed that the veteran 
should be entitled to special monthly compensation pursuant 
to 38 U.S.C.A. § 1114(l) based on the need for regular aid 
and attendance and pursuant to 38 U.S.C.A. § (m) for 
blindness, which would entitle him to the rate specified in 
38 U.S.C.A. § 1114(o) for having two qualifying disabilities.

In May 1997 the veteran's representative submitted a medical 
opinion from the Deputy Director of Medical Services, 
Paralyzed Veterans of America, who is a neuroradiologist.  In 
that opinion the physician stated that the RO had 
misinterpreted the February 1986 examination reports.  He 
noted the reference to decreased reflexes in both knees and 
ankles, bilateral Babinski signs, and dysmetria on heel to 
shin testing on the left.  He also noted the comments given 
in the report of the aid and attendance examination that the 
left foot dragged, there was weakness in the left leg, the 
veteran had difficulty using stairs, the left foot did not 
clear the ground, and that there was cramping and weakness in 
the right leg.  The physician also noted that the veteran 
experienced a burning sensation in both feet, he was unable 
to perform heel and toe walking, he stumbled, and he had 
limited exertion.  He found that the report was indicative of 
significant impairment of both hands, with the left side 
demonstrating weakness and loss of control, causing the 
veteran to drop objects, and that he experienced urgency and 
incontinence of bladder.  He provided the opinion that the 
February 1986 examinations clearly showed that the veteran 
had lost the use of his lower extremities, and that his 
attempts to ambulate were unsafe due to loss of use of the 
lower extremities and blindness.

In his May 1997 informal hearing presentation the 
representative asserted that the veteran was entitled to 
special monthly compensation pursuant to 38 U.S.C.A. 
§ 1114(l) due to loss of use of the lower extremities and 
under 38 U.S.C.A. § 1114(m) for blindness, which entitled him 
to the rate specified in 38 U.S.C.A. § 1114(o).  He further 
asserted that because the veteran was in need of regular aid 
and attendance in addition to loss of use and blindness, he 
was entitled to the rate specified in 38 U.S.C.A. 
§ 1114(r)(1).  He also claimed that the January 1992 claim of 
clear and unmistakable error in the March 1986 rating 
decision should also have been interpreted as a claim for an 
increased rating, and that the veteran was claiming 
entitlement to specially adapted housing pursuant to 
38 U.S.C.A. § 2101(a).

He stated that the veteran, through his representative, had 
asserted a specific claim of clear and unmistakable error by 
claiming that the conclusion reached in the March 1986 rating 
decision was based on a factual finding that was clearly 
erroneous.  The basis for that assertion was the following 
statement in the rating decision:  "Although there are 
impairments of the extremities, they are not, as yet, 
significant."  He claimed that that statement was not 
supported by the evidence of record.  He also asserted that 
the decision was clearly and unmistakably erroneous in 
finding that the veteran was in need of regular aid and 
attendance only because of blindness, and not because of loss 
of use of the lower extremities.

The representative claimed that the report of the February 
1986 aid and attendance examination clearly showed that the 
veteran was in need of regular aid and attendance due to both 
his blindness and the impairment of his lower extremities.  
He referenced the May 1997 medical opinion to support his 
contention that the veteran had lost the use of his lower 
extremities in February 1986.  He claimed that the veteran's 
difficulty with ambulation prevented him from protecting 
himself from the hazards of his environment, thereby 
establishing his need for regular aid and attendance based on 
loss of use of the lower extremities in addition to his 
blindness.  He also claimed that his difficulty with 
ambulation constituted a "'functional impairment' based on a 
'lack of usefulness' as provided by 38 C.F.R. § 4.10 (1986 to 
present)."  In asserting that the veteran had lost the use 
of his lower extremities he referenced 38 C.F.R. § 3.809, 
which defines loss of use as the inability to ambulate due to 
"organic disease . . . which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair," and stated 
that the veteran met that definition.

The representative also asserted that the facts as they were 
known at the time were not before the adjudicator, in that 
the VA medical center (MC) had provided the veteran with an 
electric wheelchair shortly after the February 1986 
examination.  He claimed that the fact that the VA treatment 
records had not been before the adjudicator in March 1986 was 
sufficient to establish a valid claim of clear and 
unmistakable error.  He also claimed that the RO had not 
provided sufficient reasons and bases for the finding that 
the March 1986 decision was not clearly and unmistakably 
erroneous.  He asked that the case be remanded to the RO so 
that the RO would have the opportunity to review the May 1997 
medical opinion in the first instance, to fulfill VA's duty 
to assist the veteran in developing the evidence in support 
of his claim for higher special monthly compensation, and to 
provide the RO the opportunity to provide sufficient reasons 
and bases for the decision.  He claimed that the RO's failure 
to provide sufficient reasons and bases constituted a denial 
of due process.

In June 1997 the Board remanded the case to the RO in order 
to obtain the relevant treatment records, provide the veteran 
with current examinations, and re-adjudicate the claim of 
clear and unmistakable error in the March 1986 decision with 
consideration of the May 1997 medical report.  In conjunction 
with that remand the veteran submitted private treatment 
records from July 1985 to July 1997, which were received at 
the RO in July 1997.  The private treatment records show that 
in July 1985 the veteran's physician noted that his 
complaints had a strong functional overlay, and the veteran 
admitted that he could have a psychological problem.  There 
were no records of treatment from October 1985 until April 
1986.  

In April 1986 the veteran complained of the left leg feeling 
hot for six months and that the right leg had been hot and 
painful for one month, and that he had leg cramps.  The 
physician noted that his balance was much worse than before, 
that he could no longer perform heel and toe walking, and 
that he almost fell when walking in the mall.  In May 1986 
the veteran reported that the leg burning and cramping had 
improved with a change in medication, and that he only had 
problems after walking a long distance.  The physician noted 
that the medication was working very well, and provided the 
veteran a prescription for an electric wheelchair.  In his 
justification for the wheelchair the physician stated that 
the chair was necessary for mobility away from the home, in 
that the veteran was able to stand and walk only for short 
distances.

In November 1986 the physician noted that the veteran was on 
a downward course and that he was becoming more unsteady on 
his feet.  The medication was controlling the leg cramps.  
The veteran continued to get exercise by walking, but used 
the wheelchair when he and his wife went to the mall because 
he could not walk that far.  The physician noted that the 
veteran was unable to stand up by himself, and that he 
required his wife's assistance to walk.  In November 1986, 
and on several occasions thereafter, the physician certified 
that the veteran was totally disabled for any occupation due 
to multiple sclerosis, which caused blindness, marked 
weakness in the limbs, and very poor balance.  He stated that 
the veteran was almost unable to stand by himself, and that 
he walked with a wide-based, unsteady gait.  Through November 
1995, however, he stated that the veteran was ambulatory and 
not house confined.

VA treatment records indicate that in conjunction with a 
social worker's assessment in March 1986, which occurred on 
the same day as the aid and attendance examination, the 
veteran's spouse reported that although he was ambulatory, 
his condition had deteriorated to the point he had difficulty 
with balance.  She stated that he never went anywhere alone, 
out of fear that he might fall.  In June 1986 the veteran 
reported increasing difficulty with ambulation due to 
weakness in his legs, and the social worker noted that the 
veteran continued to be active in a familiar environment, 
such as the home, but that he had considerable difficulty 
outside the home.  In August 1986 the VAMC provided him with 
a motorized wheelchair due to an unsteady gait.  In October 
1987 the veteran reported that he sometimes had to rely on 
the wheelchair, especially for long distances, due to leg 
cramps and his foot dragging.  In October 1988 the veteran 
reported having some problems with ambulation.  During an 
assessment in September 1989 the social worker noted that the 
veteran used the motorized wheelchair for long distances, but 
that he was able to ambulate inside the house by holding on 
to the walls in order to maintain his balance.  He requested 
an orthopedic cane because he was "wobbly."

In a statement submitted to the RO in August 1997 the 
veteran's wife stated that he had experienced a deterioration 
in his ability to walk in the fall of 1985 due to weakness in 
his legs, and that since then she had assisted him in 
walking.

In April 1998 the RO provided the veteran with orthopedic and 
neurology examinations, and he underwent an assessment as to 
whether he was in need of regular aid and attendance.  Based 
on those examination reports, and the evidence of record, in 
a July 1998 rating decision the RO granted entitlement to 
special monthly compensation based on the need for regular 
aid and attendance and for having lost the use of the lower 
extremities, in addition to the special monthly compensation 
to which he was entitled based on blindness.  The RO found 
that he was entitled to special monthly compensation pursuant 
to 38 U.S.C.A. § 1114(m) based on blindness, plus special 
monthly compensation pursuant to 38 U.S.C.A. § 1114(o) for 
also having lost the use of the lower extremities, resulting 
in special monthly compensation in accordance with 
38 U.S.C.A. § 1114(r)(1) for being entitled to special 
monthly compensation under two separate provisions of 
38 U.S.C.A. § 1114(l)-(n) and also being in need of regular 
aid and attendance.

The RO assigned an effective date of January 17, 1992, for 
the increase in special monthly compensation.  The RO also 
continued its finding that there was no clear and 
unmistakable error in the March 1986 rating decision on the 
basis that the March 1986 denial was supported by the 
evidence then of record.

Following the July 1998 rating decision the veteran's 
representative continued to assert that the March 1986 rating 
decision was clearly and unmistakably erroneous in not 
granting entitlement to special monthly compensation at the 
rate payable pursuant to 38 U.S.C.A. § 1114(r)(1).  He 
asserted that the medical evidence from July 1985 to November 
1986, including the May 1986 VA treatment record showing that 
the veteran had been provided with a motorized wheelchair, 
and his spouse's August 1997 statement clearly established 
that he had lost the use of his lower extremities, in 
addition to being blind, and that he was in need of regular 
aid and attendance.

In a February 1999 statement the veteran claimed that the 
March 1986 decision should be revised to make the rate 
payable pursuant to 38 U.S.C.A. § 1114(r)(1) effective at 
that time.  His assertions generally pertained to the value 
given to the evidence of record in March 1986, and claimed 
that the evidence supported a finding that he had lost the 
use of his lower extremities and that he was also in need of 
regular aid and attendance.

In his May 1999 informal hearing presentation the veteran's 
representative asked that the case again be remanded to the 
RO on the basis that the RO had not complied with the Board's 
June 1997 remand instructions.  The basis for that argument 
was that the RO had not considered the May 1997 medical 
opinion in continuing the denial of clear and unmistakable 
error in the March 1986 decision.  Because the RO had not 
specifically cited to the May 1997 medical opinion in the 
July 1998 rating decision or a supplemental statement of the 
case, the representative asserted that the RO had not 
complied with the Board's remand instructions in violation of 
the decision of the Court of Appeals for Veterans Claims 
(Court) in Stegall, 11 Vet. App. at 268.  

The representative continued to assert that the March 1986 
decision was contrary to the evidence of record.  He stated 
that because the VA physicians used specific language that 
was not incorporated into the decision, the RO had ignored 
that evidence or not understood the evidence.  He also 
provided his own interpretation of the evidence.  He claimed 
that the RO's failure to properly consider that evidence was 
a violation of the due process of law.  He asserted that the 
May 1997 medical opinion was provided in order to explain the 
significance of the evidence of record in March 1986, and 
denied that the May 1997 medical report constituted new 
evidence.  He claimed that the opinion provided in May 1997 
did not constitute any evidence pertaining to the facts, only 
an explanation of the evidence of record in March 1986.

The representative also asserted that the RO had ignored the 
evidence of record in March 1986 indicating that the veteran 
was in need of regular aid and attendance.  The 
representative stated that the RO did not understand the 
disabling effects of multiple sclerosis, particularly the 
effect of "dysmetria," and proceeded to provide an 
explanation of that term and asserted that the RO's failure 
to consider that concept was "inexcusable."  He claimed 
that the RO had found that the requirements for special 
monthly compensation based on the need for regular aid and 
attendance were not met, without explaining what those 
requirements were.  The representative argued that the RO's 
failure to discuss all of the evidence, in terms of the 
requirements for entitlement, constituted a denial of due 
process, and asked the Board to order the RO to respond to 
all of the evidence of record in March 1986 and fully explain 
the reasons and bases for denying entitlement.

In June 1999 the Board again remanded the case to the RO for 
specific consideration of the May 1997 medical opinion.  In 
conjunction with that remand the RO obtained the veteran's VA 
treatment records for 1985 to 1987, the majority of which 
were duplicative of the evidence of record.  The records that 
were not duplicates were not relevant to whether the veteran 
had lost the use of his lower extremities in March 1986.  In 
a December 1999 rating decision the RO granted entitlement to 
specially adapted housing in accordance with 38 U.S.C.A. 
§ 2101(a) and continued the finding that there was no clear 
and unmistakable error in the March 1986 rating decision.

In a January 2000 supplemental statement of the case the RO 
again provided the veteran and his representative with the 
laws and regulations pertaining to entitlement to special 
monthly compensation under the various provisions of the law, 
and the laws and regulations pertaining to the finality of 
decisions and findings of clear and unmistakable error.  The 
RO also provided additional reasons and bases for the denial 
of clear and unmistakable error in the March 1986 decision 
and found that the May 1997 medical opinion did not establish 
that the veteran had lost the use of his lower extremities, 
as defined in the relevant regulation.

In June 2000 the veteran's representative claimed that an 
earlier effective date should have been assigned for the 
increase in special monthly compensation, regardless of any 
finding of clear and unmistakable error in the March 1986 
decision.  The RO reviewed the VA treatment records from 1985 
to 1992 and found that those records did not include any 
clinical findings indicative of entitlement to an increase in 
the special monthly compensation.  In a June 2000 rating 
decision the RO denied entitlement to an earlier effective 
date for the increase in special monthly compensation.  The 
veteran has not specifically expressed disagreement with that 
determination, other than to continue to assert that the 
March 1986 decision was erroneous.

In his September 2000 informal hearing presentation the 
veteran's representative asserted that the case should again 
be remanded to the RO because the RO had not addressed the 
issue of clear and unmistakable error in the July 1998 rating 
decision.  The representative asserted that the RO's finding 
in December 1999 that the veteran's condition had 
deteriorated in 1986, subsequent to the March 1986 rating 
decision, causing the need for regular aid and attendance, 
was contrary to the RO's finding in the June 2000 rating 
decision that the evidence did not support entitlement to an 
increase in special monthly compensation prior to January 
1992.  The representative asserted that the RO should have 
provided an additional SSOC following the June 2000 rating 
decision that included an explanation for the claimed 
discrepancy because substantial evidence had been received 
following the January 2000 supplemental statement of the 
case.  The representative also asserted that the RO's failure 
to provide the veteran with an explanation for the claimed 
discrepancy constituted a denial of due process.  

The representative also claimed that although the RO had 
cited to the May 1997 medical opinion in continuing the 
denial, the RO had not properly considered that opinion.  The 
representative then summarized the medical evidence from 1986 
to 1992 and argued that that evidence supported entitlement 
to higher special monthly compensation.  He claimed that the 
record was not properly developed following the December 1985 
claim for compensation and provided an unsubstantiated 
medical opinion that the symptoms of multiple sclerosis 
tended to wax and wane, that the issue of when the veteran 
lost the use of his lower extremities was a medical 
determination, and that the opinion of a medical expert, such 
as the May 1997 medical opinion, was entitled to greater 
deference than that of the rating board.  He again iterated 
that the report of the February 1986 aid and attendance 
examination clearly established that the veteran had lost the 
use of his lower extremities, in that he required the 
assistance of another person to ambulate, as shown in the May 
1997 medical opinion.  He stated that the RO had failed to 
address his contention that the evidence in March 1986 
supported an increased rating.

II.  Laws and Regulations

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with visual acuity of 5/200 or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  Loss of use of the foot or hand 
will be determined in accordance with 38 C.F.R. 
§ 3.350(a)(2).  38 U.S.C.A. § 1114(l) (1999), formerly 
38 U.S.C. § 314(l) (1982); 38 C.F.R. § 3.350(b) (1985).  

Special monthly compensation is payable at a higher rate if 
the veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both 
hands, or of both legs at a level, or with complications, 
preventing natural knee action with prostheses in place, or 
of one arm and one leg at levels, or with complications, 
preventing natural elbow and knee action with prostheses in 
place, or has suffered blindness in both eyes, having light 
perception only, rendering such veteran so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(m), formerly 38 U.S.C. § 314(m) (1982); 38 C.F.R. 
§ 3.350(c) (1985).  

Special monthly compensation is payable at a rate higher than 
that specified in 38 U.S.C.A. § 1114(m) if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of both arms at levels, or 
with complications, preventing natural elbow action with 
prostheses in place, has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm 
and one leg so near the shoulder and hip as to prevent the 
use of prosthetic appliances, or has suffered the anatomical 
loss of both eyes, or has suffered blindness without light 
perception in both eyes.  Amputation is a prerequisite except 
for loss of use of both arms and blindness without light 
perception in both eyes.  38 U.S.C.A. § 1114(n), (formerly 
38 U.S.C.A. § 314(n)); 38 U.S.C.A. § 3.350(d) (1999).

Special monthly compensation is payable at a progressively 
higher rate if, as the result of service-connected 
disability, the veteran has suffered disability under 
conditions which would entitled such veteran to two or more 
of the rates provided in 38 U.S.C.A. §§ (l)-(n), no condition 
being considered twice in the determination, or if the 
veteran has suffered blindness and deafness, or if the 
veteran has suffered the anatomical loss of both arms so near 
the shoulder as to prevent the use of prosthetic appliances.  
Determinations must be based upon separate and distinct 
disabilities, which requires that if a veteran who has 
suffered the loss of use of two extremities is being 
considered for the maximum rate payable pursuant to 
38 U.S.C.A. § 1114(o) on account of the regular need for aid 
and attendance, the regular need for aid and attendance must 
result from pathology other than that of the extremities.  
The fact that two separate and distinct entitling 
disabilities result from a common etiological agent will not 
preclude maximum entitlement.  Paralysis of both lower 
extremities together with loss of anal and sphincter control 
will entitle the veteran to the maximum rate payable pursuant 
to this subsection.  38 U.S.C.A. § 1114(o) (formerly 
38 U.S.C.A. § 314(o)); 38 C.F.R. § 3.350(e) (1999).

Subject to 38 U.S.C.A. § 5503(e), if any veteran, otherwise 
entitled to compensation authorized under 38 U.S.C.A. 
§ 1114(o), is in need of regular aid and attendance, then, in 
addition to such compensation, the veteran shall be paid an 
additional aid and attendance allowance.  38 U.S.C.A. 
§ 1114(r)(1), (formerly 38 U.S.C.A. § 314(r)(1)); 38 C.F.R. 
§ 3.350(h) (1999).

For the purpose of determining entitlement to special monthly 
compensation, loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of balance and propulsion could be accomplished 
equally well by an amputation stump with prosthesis.  For 
instance, extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of a lower extremity by 3.5 inches 
or more, will constitute loss of use of the foot.  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve will be taken as loss of use of the 
foot.  38 C.F.R. § 3.350(a)(2).

For the purpose of entitlement to special monthly 
compensation, in determining whether there is natural elbow 
or knee action with prosthesis in place, consideration will 
be based on whether use of the proper prosthetic appliance 
requires natural use of the joint, or whether necessary 
motion is otherwise controlled, so that the muscles affecting 
joint motion, if not already atrophied, will become so.  If 
there is no movement in the joint, as in ankylosis or 
complete paralysis, use of a prosthesis is not to be 
expected, and the determination will be as though there were 
one in place.  38 C.F.R. § 3.350(c)(2).

For the purpose of determining eligibility for assistance in 
acquiring specially adapted housing, loss or the loss the use 
of both lower extremities will be found if locomotion is 
precluded without the aid of braces, crutches, canes, or a 
wheelchair.  Eligibility may also be found if, due to a 
service-connected disability that is total and permanent, the 
veteran is blind in both eyes, having light perception only, 
and he has suffered the anatomical loss or loss of use of one 
lower extremity, or he has lost or lost the use of one lower 
extremity and he has the residuals of an organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  Locomotion is considered 
to be precluded if he requires the regular and constant use 
of a wheelchair, braces, crutches, or canes as a normal mode 
of locomotion, although occasional locomotion by other 
methods may be possible.  38 U.S.C.A. § 2101(a); 38 C.F.R. 
§ 3.809.

The veteran will be found to be in need of regular aid and 
attendance if he is unable to dress or bathe himself; if he 
frequently needs adjustment of a prosthetic or orthopedic 
appliance that by the nature of the disability he is unable 
to perform without assistance; if he is unable to feed 
himself or to attend to the wants of nature; or if he 
requires protection from the hazards of his daily 
environment.  See 38 C.F.R. § 3.352(a).  

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services will be accepted as an informal claim for 
benefits.  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  In regards to evidence from a private physician 
or layman, the date of receipt of such evidence will be 
accepted when the evidence furnished by or on behalf of the 
claimant is within the competence of the physician or lay 
person and showed the reasonable possibility of entitlement 
to benefits.  38 C.F.R. § 3.157.

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1985); now 
codified at 38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.105, 
20.1103.

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium); see also Baldwin v. West, 13 Vet. App. 1, 7 
(1999) (if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable).

If the veteran fails to identify the specific error or does 
not show, assuming his allegations to be true, that the 
outcome of the case would have been manifestly different, the 
claim that a prior decision was based on clear and 
unmistakable error should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  If the veteran 
raises a valid claim of clear and unmistakable error, the 
question of whether a given decision was based on clear and 
unmistakable error is to be determined based on the facts of 
the case.  See Rivers v. Gober, 10 Vet. App. 469 (1997).

III.  Due Process Considerations

The Board notes as an initial matter that the veteran's 
representative has raised a number of arguments to the effect 
that the veteran has been denied due process in the 
adjudication of his claim of clear and unmistakable error in 
the March 1986 rating decision.  Based on review of the 
evidence and documents in the claims file, however, the Board 
finds that all procedural requirements have been fulfilled, 
and that the Board can proceed to an adjudication of the 
substantive merits of the veteran's claim without prejudice 
to him.  Bernard v Brown, 4 Vet. App. 384 (1993).

In May 1997 the veteran's representative asked that the case 
be remanded to the RO so that the RO would have the 
opportunity to review the May 1997 medical opinion in the 
first instance, to fulfill VA's duty to assist the veteran in 
developing the evidence in support of his claim for an 
increase in the special monthly compensation, and to give the 
RO the opportunity to provide sufficient reasons and bases 
for the decision, the absence of which, he asserted, 
constituted a denial of due process.  In supplemental 
statements of the case issued in July 1998, December 1999, 
May 2000, and June 2000 the RO provided the veteran and his 
representative with the relevant laws and regulations 
pertaining to the requirements for entitlement to the various 
levels of special monthly compensation, the regulations 
pertaining to the finality of RO decisions and revision of 
those decisions based on clear and unmistakable error, and 
the regulation pertaining to the establishment of effective 
dates for increased ratings.  

Based on the relevant law that had been provided to the 
veteran, in the January 2000, May 2000, and June 2000 
supplemental statements of the case the RO found that the 
evidence of record at the time of the March 1986 rating 
decision did not show that the veteran had, in fact, lost the 
use of his lower extremities.  The RO referenced the evidence 
showing that the veteran walked with a broad-based gait, 
would occasionally stumble when walking, and relied on 
assistance from his wife in maintaining his balance, and 
found that this evidence did not establish that the veteran 
had lost the use of his lower extremities as defined in the 
relevant regulation.  The RO also considered the May 1997 
medical opinion and found that that opinion did not support 
the conclusion that the veteran had lost the use of his lower 
extremities for the purpose of determining his entitlement to 
special monthly compensation.  The RO noted that although the 
evidence subsequent to March 1986 indicated that the veteran 
had lost the use of his lower extremities, the veteran did 
not claim entitlement to an increase in special monthly 
compensation until January 1992.  The RO found that because 
the veteran had not claimed entitlement to higher 
compensation until January 1992, there was no basis for 
awarding an earlier effective date for the increase.

In his May 1999 informal hearing presentation the veteran's 
representative asserted that the RO had not complied with the 
Board's June 1997 remand instructions by considering the May 
1997 medical opinion.  In the January 2000 supplemental 
statement of the case the RO specifically referenced that 
medical opinion and found that the medical opinion did not 
establish that the veteran had, in fact, lost the use of his 
lower extremities in March 1986, as defined in the relevant 
regulation.  The fact that the representative might disagree 
with the RO's interpretation of that evidence does not mean 
that it was not considered.  The Board asked the RO to review 
the medical opinion and re-adjudicate the issue of clear and 
unmistakable error in the March 1986 decision in light of 
that evidence; the Board did not direct the RO to reach any 
specific conclusion based on that evidence, nor would it have 
been proper to do so.

The representative has also asserted that the RO's failure to 
properly consider the evidence that was favorable to the 
veteran in March 1986 was a violation of due process.  The 
failure to consider highly probative evidence constitutes 
clear and unmistakable error only if consideration of that 
evidence results in the conclusion that the decision would 
have been manifestly different but for the error.  Bustos v. 
West, 179 F3d. 1378 (Fed. Cir. 1999) (to prove the existence 
of clear and unmistakable error the veteran must show that an 
outcome-determinative error occurred).  Contrary to the 
representative's claims, and for the reasons that will be 
explained below, consideration of the evidence that the 
representative claims to support the veteran's position does 
not result in the conclusion that the decision would have 
been manifestly different but for the claimed error.  The 
Board finds that given the procedural actions that have 
occurred during the processing of the veteran's appeal, and 
based on the evidence and documentation of record, that the 
RO and the Board have given due consideration to all of the 
relevant evidence.

The representative also asserts that the RO determined that 
the requirements for higher special monthly compensation had 
not been met without explaining what those requirements were.  
As previously stated, however, the RO has on multiple 
occasions provided the veteran and his representative with 
the laws and regulations pertaining to eligibility for 
special monthly compensation.  In addition, since the 
initiation of the veteran's appeal his representative has 
repeatedly argued the requirements for the higher rate of 
special monthly compensation, and asserted that the veteran 
met those requirements.  The Board finds, therefore, that the 
veteran has been properly advised as to the laws and 
regulations pertinent to his appeal, that he has been given 
ample opportunity to submit evidence and argument in support 
of his claims, and that he has, in fact, done so.  The Board 
finds, therefore, that the veteran has not been prejudiced by 
any actions on the part of the RO or the Board.  Bernard, 4 
Vet. App. at 384.

The representative contends that the case should again be 
remanded because the RO has not addressed the issue of clear 
and unmistakable error in the July 1998 rating decision, in 
which the RO granted entitlement to special monthly 
compensation at the rate payable pursuant to 38 U.S.C.A. 
§ 1114(r)(1).  The veteran and his representative have not, 
at any time, made any specific claims of clear and 
unmistakable error in the July 1998 decision.  The Board 
finds, therefore, that an additional remand is not 
appropriate.

The representative also claims that the RO's finding in 
December 1999 that the veteran's condition had deteriorated 
in 1986, causing the need for regular aid and attendance, was 
contrary to the RO's finding in the June 2000 rating decision 
that the evidence did not support entitlement to an increase 
in special monthly compensation prior to January 1992, and 
that remand was necessary in order to resolve that 
discrepancy.  Those determinations are not, however, 
discrepant.  The evidence indicating that the veteran's 
condition deteriorated following the March 1986 rating 
decision consisted primarily of private treatment records, 
which the RO received subsequent to the January 1992 claim 
for an increase.

Although the RO properly relied on that evidence in granting 
entitlement to higher special monthly compensation, those 
records could not be the basis for finding an earlier 
effective date.  In accordance with 38 C.F.R. § 3.157(b)(2), 
private treatment records constitute an informal claim for an 
increased rating as of the date they are received by the RO 
(emphasis added).  VA treatment records and reports of 
examinations can constitute an informal claim for an increase 
as of the date of the treatment or examination, regardless of 
the date the records are received by the RO (emphasis added).  
38 C.F.R. § 3.157(b)(1).  The RO examined the VA treatment 
records and found in June 2000 that those records did not 
establish that an increase in disability had occurred prior 
to January 1992.  The RO decision was, therefore, proper.  
Because no discrepancy exists, an additional remand is not 
warranted.

The representative also asserts that an additional remand is 
required in order for the RO to provide the veteran with a 
supplemental statement of the case that incorporates the 
evidence received subsequent to the January 2000 supplemental 
statement of the case.  The RO issued a supplemental 
statement of the case in May 2000 that incorporated any 
evidence not previously included in a supplemental statement 
of the case, and all evidence received subsequent to the May 
2000 supplemental statement of the case was duplicative of 
evidence already considered or not relevant to the issue on 
appeal.  The Board again finds, therefore, that an additional 
remand is not required.

The United States Court of Appeals for the Federal Circuit 
has held that failure to secure certain evidence can 
constitute such a breach of a duty to assist and hence a 
denial of due process as to render a decision non-final.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  More recently 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has clarified that a 
"garden variety" failure in the duty to assist cannot rise 
to the level necessary to preclude a decision from becoming 
final.  Generally the failure in the duty to assist must at 
least involve the failure to obtain records requested by the 
veteran.  Tetro v. Gober, No. 97-1192 (U.S. Vet. App. Sept. 
6, 2000).  In the instant case there is no indication that 
the veteran had advised the RO of the existence of pertinent 
records that the RO failed to obtain in conjunction with its 
March 1986 rating decision.

IV.  Analysis

The threshold issue that must be resolved is whether the 
veteran has raised a valid claim of clear and unmistakable 
error in the March 1986 rating decision.  The veteran, 
through his representative, has repeatedly argued that the 
evidence before the RO in March 1986 compelled the conclusion 
that the veteran had lost the use of both lower extremities, 
that he was blind, and that he was in need of regular aid and 
attendance, due to his service-connected multiple sclerosis.  
An assertion that compelling evidence was before the RO 
constitutes more than a disagreement on how the evidence was 
interpreted and is sufficient to establish a valid claim of 
clear and unmistakable error.  Crippen v. Brown, 9 Vet. App. 
412, 421 (1996) (the failure to consider highly probative 
evidence violates 38 C.F.R. § 3.303(a), which requires that 
an adjudication be based on all of the evidence of record).  
The Board finds, therefore, that the veteran has established 
a valid claim of clear and unmistakable error in the March 
1986 decision.

The determination of whether the March 1986 decision was 
clearly and unmistakably erroneous must be based on the law 
in effect and the evidence that was of record when the 
decision was rendered.  Porter v. Brown, 5 Vet. App. 233 
(1993).  The Court held in Bell v. Derwinski, 2 Vet. App. 611 
(1992), that VA treatment records are deemed to be evidence 
of record for the purpose of adjudicating the issue of clear 
and unmistakable error.  That decision, however, applies only 
to decisions rendered after the date of the Bell decision, 
which occurred on July 21, 1992.  VAOPGCPREC 12-95.  Because 
the March 1986 decision occurred prior to 1992, the VA 
treatment records are not deemed to have been of record when 
the RO rendered that decision.

Although not specifically cited in the March 1986 decision, 
the record at that time included the private treatment 
records dating from April to October 1985 and the reports of 
the VA examinations in February and March 1986.  Prior to 
February 1990 the RO was not required to cite to specific 
evidence in rendering a decision, or provide all of the 
reasons and bases for the decision.  Crippen, 9 Vet. App. 
at 421.  The RO did not deny the existence of highly 
probative evidence, but found that the evidence of record did 
not support a finding that the veteran was entitled to 
special monthly compensation in excess of that provided in 
38 U.S.C.A. § 1114(m) based on blindness.  For the reasons 
that follow, the Board finds that that decision was not 
clearly and unmistakably erroneous.

The private treatment records for April through October 1985 
show that repeated examinations of the lower extremities 
disclosed normal muscle bulk, tone, and strength, good 
coordination, and a normal gait.  Although the veteran 
complained of impaired balance in October 1985, the physician 
found that he was able to walk normally.  Examination of the 
motor system at that time revealed normal tone and power 
throughout, and the sensory examination showed normal 
sensation of position, vibration, light touch, pain, and two-
point discrimination.  The treating physician found that the 
veteran could walk well, although slowly because of his 
vision problems.  The treating physician found no definite 
evidence of ataxia.

In conjunction with the February 1986 VA neurology 
examination the veteran reported having difficulty walking, 
which the examiner characterized as subjective impairment of 
balance, and having muscle cramps in the left leg.  Although 
there was evidence of dysmetria on heel to shin testing on 
the left, on objective examination the examiner found that 
his gait was normal, as long as he knew that there were no 
physical obstacles, which he would not be able to see due to 
his blindness.  The examiner found that his primary 
difficulty was markedly impaired eyesight, not impairment of 
ambulation.  

The physician conducting the February 1986 medical 
examination and preparing the certification of the need for 
regular aid and attendance found that the veteran tended to 
stumble, that he walked with a broad-based gait, that he 
dragged the left leg, and that he required the assistance of 
a sighted person in order to walk.  Although he fatigued 
easily and had limited exertion, there was no evidence of any 
muscle wasting, atrophy, or contractures in the lower 
extremities.  The examiner found, however, that he could 
feed, shave, and clean himself, and attend to the wants of 
nature.  

The veteran and his representative contend that the report of 
the aid and attendance examination, together with the medical 
opinion provided in May 1997, establish that as of March 1986 
the veteran was blind, that he had lost the use of the lower 
extremities, and that he required the regular aid and 
attendance of another person.  Although the representative 
has characterized the May 1997 medical opinion as an 
explanation of the evidence of record in March 1986, and not 
new evidence in and of itself, his characterization is not 
credible.  "Evidence" is defined as "the data on which a 
judgment or conclusion may be based."  Webster's II New 
Riverside University Dictionary 448 (1994).  Because the 
representative has asked the Board to rely on the May 1997 
medical opinion in finding that the veteran had lost the use 
of his lower extremities in March 1986, the medical opinion 
clearly constitutes "evidence."  As such, the medical 
opinion may not be considered in determining whether the 
March 1986 decision was clearly and unmistakably erroneous.  
Porter, 5 Vet. App. at 233.

Had the Board been able to consider the May 1997 medical 
opinion, in addition to the evidence that was of record in 
March 1986, that consideration would not result in a finding 
that the March 1986 decision was clearly and unmistakably 
erroneous.  The physician provided the opinion in May 1997 
that the aid and attendance examination in February 1986 
clearly showed that the veteran had lost the use of his lower 
extremities.  Throughout the appeal the veteran's 
representative has asserted that the veteran had lost the use 
of his lower extremities because he required the assistance 
of another person, normally is wife, in order to ambulate, 
and because he had been provided a wheelchair for extended 
mobility.  In his May 1997 informal hearing presentation he 
specifically cited to 38 C.F.R. § 3.809, which defines loss 
of use as the "inability to ambulate due to "organic 
disease . . . which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair."  Although that 
definition is relevant in determining the veteran's 
entitlement to specially adapted housing, it is not relevant 
in determining whether he has lost the use of his lower 
extremities for the purpose of entitlement to special monthly 
compensation.  Tucker v. West, 11 Vet. App. 369 (1998).

The regulations provide specific criteria for determining 
whether the veteran has lost the use of a foot or leg for 
special monthly compensation purposes.  In determining 
whether the veteran is entitled to loss of use of both feet 
in accordance with 38 U.S.C.A. § 1114(l), loss of use of a 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function, 
whether the acts of balance and propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes indicative of complete 
paralysis, will be taken as loss of use of the foot.  
38 C.F.R. § 3.350(a)(2).

The veteran will be found eligible for special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(m) if he has lost 
the use of both legs at a level, or with complications, 
preventing natural knee action with prostheses in place.  In 
determining whether there is natural knee action with 
prosthesis in place, consideration will be based on whether 
use of the proper prosthetic appliance requires natural use 
of the joint, or whether necessary motion is otherwise 
controlled, so that the muscles affecting joint motion, if 
not already atrophied, will become so.  If there is no 
movement in the joint, as in ankylosis or complete paralysis, 
use of a prosthesis is not to be expected, and the 
determination will be as though there were one in place.  
38 C.F.R. § 3.350(c)(2).

The medical evidence of record in March 1986, including the 
May 1997 "explanation" of that evidence, does not indicate 
that the function remaining in the lower extremities was that 
which would be equally well served by an amputation stump 
with use of a suitable prosthesis, or that he lacked natural 
action of any joint.  The private treatment records and the 
February 1986 neurology examination showed that the veteran's 
gait and muscle functioning in the lower extremities was 
essentially normal.  Although the examiner conducting the aid 
and attendance examination found that he needed assistance 
with ambulation, the examiner did not find that the function 
remaining in the lower extremities was that which would be 
equally well served by an amputation stump with use of a 
suitable prosthesis, or that he lacked natural joint action.  
Consideration of that evidence, therefore, does not compel 
the conclusion that the March 1986 decision was clearly and 
unmistakably erroneous.

The RO did not find in March 1986 that the veteran had lost 
the use of his lower extremities.  That decision was 
supported by the evidence then of record and the relevant law 
then in effect.  The Board finds, therefore, that the March 
1986 decision was not clearly and unmistakably erroneous in 
denying entitlement to special monthly compensation based on 
loss of use of the lower extremities.  Rivers, 10 Vet. App. 
at 469.  The RO found that the veteran had met the 
requirements for special monthly compensation in accordance 
with 38 U.S.C.A. § 1114(m), based on being blind in both 
eyes, with light perception only, and awarded that benefit.  
The benefit payable pursuant to 38 U.S.C.A. § 1114(m) may be 
based on blindness, or the need for regular aid and 
attendance.  Because the entitlement based on the need for 
regular aid and attendance would be reduced should the 
veteran be hospitalized, pursuant to 38 U.S.C.A. § 5503, the 
RO based his entitlement on blindness.  In order to be 
entitled at the rate payable pursuant to 38 U.S.C.A. 
§ 1114(o), the veteran has to be eligible for special monthly 
compensation based on an additional provision in 38 U.S.C.A. 
§ 1114(l)-(n).  In the absence of such eligibility he was not 
entitled to the increased rate payable pursuant to 
38 U.S.C.A. § 1114(o), nor was he entitled to the increased 
benefit payable pursuant to 38 U.S.C.A. § 1114(r)(1) for 
having two qualifying disabilities in addition to requiring 
regular aid and attendance.

The veteran claimed entitlement to an earlier effective date 
for the grant of special monthly compensation pursuant to 
38 U.S.C.A. § 1114(r)(1) on the basis that the March 1986 
decision was clearly and unmistakably erroneous in not 
granting entitlement at that time.  Regardless of the finding 
that the March 1986 decision was not clearly and unmistakably 
erroneous, an earlier effective date could be found if the 
veteran had submitted a claim, either formal or informal, 
prior to January 1992, and the evidence at that time showed 
that he was so entitled.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(o).  A formal claim for an increase in 
compensation was not submitted, nor does the veteran so 
assert.  The VA treatment records could constitute informal 
claims for increased ratings, pursuant to 38 C.F.R. 
§ 3.157(b), if they showed that an increase in special 
monthly compensation was warranted.  The RO found that the 
records did not support such an increase and denied 
entitlement to an earlier effective date in June 2000.  The 
veteran did not appeal that decision and the issue of 
entitlement to an earlier effective date, independently of 
the claim of clear and unmistakable error in the March 1986 
decision, is not within the Board's purview.  To the extent 
that the issue of entitlement to an earlier effective date is 
incorporated into the veteran's claim of clear and 
unmistakable error in the March 1986 decision, the Board 
finds that the VA treatment records do not establish that an 
earlier effective date is warranted.


ORDER

The claim of clear and unmistakable error in the March 1986 
rating decision in denying entitlement to special monthly 
compensation at the rate specified in 38 U.S.C.A. § 1114(o) 
and (r) (West 1991) (formerly 38 U.S.C. § 314(o) and (r) 
(1984)) is denied.




		
	Mark D. Hindin
	Veterans' Law Judge
Board of Veterans' Appeals

 

